Citation Nr: 1437384	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim of service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1979 to January 1983 with a discharge under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decisional letter of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the appellant's file.


FINDINGS OF FACT

1.  The appellant's discharge from service was under other than honorable conditions as a result of a pattern of misconduct.

2.  The appellant was sane at the time of his commission of the offenses which established the pattern of misconduct.

3.  The appellant's discharge was the result of willful and persistent misconduct and is considered to have been issued under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's service from July 1979 to January 1983 is a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Character of Discharge

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude; (4) Willful and persistent misconduct; (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct);(5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n).

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). 

The burden is on the appellant to submit competent medical evidence that he was insane at the time of the offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Evidence

Service personnel records establish that the appellant was found guilty of multiple offenses.  In April 1980, the appellant was found guilty of drunk and disorderly conduct, unlawful entry, willful damage of personal property, and disrespectful language and deportment to a superior officer.  In July 1981, the appellant was found guilty of possession of marijuana; and in May 1982, the appellant was found guilty of  possession of tetrahydrocannabinol (THC), in his urine.  THC is the active ingredient in marijuana.

An administrative discharge by reason of continued drug abuse was recommended in May 1982.  The appellant signed the administrative discharge document and acknowledged that he could receive a discharge under other than honorable conditions. The appellant specifically acknowledged an understanding that accepting such a discharge could make him ineligible for many or all VA benefits.  He acknowledged his desire to have his case reviewed by an administrative discharge board and to be represented by counsel.  

In August 1982, the appellant was tried by Special Court Martial and found guilty of unauthorized absence from place of duty, willfully disobeying orders of a superior officer, drinking while in restricted status, assault of security police, and wrongfully communicating a threat.  He was sentenced to 4 months confinement  at hard labor.  

As a result of the appellant's drug abuse and misconduct, the appellant was given an administrative discharge for misconduct under other than honorable conditions on July 14, 1983.

In support of his claim, the appellant stated that he began to drink heavily shortly after he injured his foot during service.  Service treatment records indicate that the appellant injured his foot in August 1981.  He did not dispute that he got into a fight with shore patrol.  He also acknowledged that he got in trouble for testing positive for marijuana, but states that it was a widely accepted practice amongst the engineering crew and that he quit two weeks prior to getting tested.  The appellant further testified that despite his troubles in service, he gained rank quickly during a short period of time because of the quality of his work.

Analysis

In statements and testimony, the appellant acknowledged that he got in trouble several times during service, but he also stated his service was otherwise faithful.  In view of the record as a whole, however, the record clearly establishes that the appellant was not discharged because of a minor offense or that his service was otherwise honest, faithful, and meritorious.

The appellant was first found guilty for a drug related offense in July 1981.  The appellant was retained after being found guilty of possession of marijuana.  

Less than a year later, in May 1982, the appellant was found guilty of possession of THC in his urine.  While the appellant argues that he was not the only one using marijuana during service, such is not relevant.  Moreover, the appellant's record shows a blatant disregard for the military's drug abuse policy.  

To the extent that the appellant argues that his service was otherwise faithful, his record show persistent misconduct during his service.  The appellant's record reveals he did not serve a 12-month period without incident, and he continued his misconduct even as administrative actions to discharge him from the military were pending.  

Moreover, the appellant's record reveals that he was repeatedly found guilty of similar misconduct, namely alcohol and insubordination related offenses.  
To the extent that the appellant asserts that his actions, particularly his heavy alcohol consumption, stemmed from his in-service foot injury, his statements are explicitly contradicted by the evidence of record.  In April 1980 and July 1981, the appellant was found guilty of drunk and disorderly conduct and possession of marijuana, respectively.  Service treatment records indicate the appellant did not injure his foot until August 1981.  Accordingly, his assertions are not credible. 

Furthermore, to the extent the appellant's statements speak to his mental state during service, there is no evidence to support a finding that he was insane.    

The preponderance of the evidence is against the claim; there is no doubt to be resolved. The character of the appellant's service is a bar to benefits and the award of benefits is not warranted. 


ORDER

The character of the appellant's service constitutes a bar to Department of Veterans Affairs compensation benefits, to include his claim of service connection for a foot disability.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


